                                             Case 4:20-cv-02579-PJH Document 23 Filed 02/02/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TOMAS NAVARRETTE,
                                                                                           Case No. 20-cv-02579-PJH
                                  8                     Plaintiff,

                                  9               v.                                       ORDER DENYING MOTION FOR
                                                                                           AUXILIARY FUNDS
                                  10     5 - KEYS CHARTER SCHOOL, et al.,
                                                                                           Re: Dkt. No. 19
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The court is in receipt of plaintiff’s motion for pro per auxiliary funds. Plaintiff

                                  15   explains that he is currently incarcerated in Santa Rita jail and requests funds for phone

                                  16   calls and administrative supplies to prosecute his case. Dkt. 19 at 1.

                                  17           “The Supreme Court has declared that ‘the expenditure of public funds [on behalf

                                  18   of an indigent litigant] is proper only when authorized by Congress . . . .’” Tedder v. Odel,

                                  19   890 F.2d 210, 211–12 (9th Cir. 1989) (per curiam) (alterations in original) (quoting United

                                  20   States v. MacCollom, 426 U.S. 317, 321 (1976)). The in forma pauperis statute, 28

                                  21   U.S.C. § 1915, permits a court to authorize commencement of any suit without

                                  22   prepayment of fees. 28 U.S.C. § 1915(a)(1). The statute does not, however, authorize

                                  23   the court to pay any funds to a pro se litigant for any purpose requested by plaintiff.

                                  24           To the extent he is able, plaintiff is free to request supplies and materials from the

                                  25   staff at the Santa Rita jail. Because those officials are not parties to this case, the court

                                  26   has no jurisdiction to order any relief. Even if they were parties, plaintiff has not

                                  27   demonstrated any injury stemming from their conduct that would warrant such relief.

                                  28   ///
                                          Case 4:20-cv-02579-PJH Document 23 Filed 02/02/21 Page 2 of 2




                                  1          Accordingly, the court DENIES plaintiff’s motion for auxiliary funds.

                                  2          IT IS SO ORDERED.

                                  3    Dated: February 2, 2021

                                  4                                               /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  5                                               United States District Judge
                                  6

                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   2
